DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made that the instant application claims priority from US provisional application 63/014485, filed on 4/23/2020. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious a stage holding a second optical wedge, the stage being movable relative to the base and the fixed support, and the stage having a first stage bearing surface and a second stage bearing surface collectively defining in part a cavity; first and second flexures movably coupling the stage to the base such that the stage translates along a stage path; and a drive block disposed in the cavity, the drive block having a first drive bearing surface and a second drive bearing surface, and the drive block being configured to translate along a drive block path perpendicular to the optical path and perpendicular to the stage path, wherein the first drive bearing surface applies a first force to the first stage bearing surface as the drive block translates in a first drive block direction along the drive block path, thereby translating the stage in a first stage direction along the stage path, and wherein the second drive bearing surface applies a second force to the second stage bearing surface as the drive block translates in a second drive block direction, opposite the first drive block direction, along the drive block path, thereby translating the stage in a second stage direction, opposite the first stage direction, along the stage path. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
Regarding claim 19, the prior art of record, either alone or in combination, fails to teach or render obvious a method comprising rotating a first wedge coupled to the adjustable support relative to a second optical wedge coupled to the fixed support about a center of the optical path, translating a drive block along a drive block path in a first drive block direction, thereby translating the first optical wedge relative to the second optical wedge along a stage path in a first stage direction orthogonal to the optical path and the first drive block direction; and translating the drive block along the drive block path in a second drive block direction opposite the first drive block direction, thereby translating the first optical wedge relative to the second optical wedge along the stage path in a second stage direction opposite the first stage direction. These limitations in combination with the other limitations of claim 19 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Matsui et al. (US Patent No. 7,652,830) discloses a lens barrel including motors that drive optical elements relative to each other (Figs. 3, 8, 10-12, col. 5, lines 48-67, 
Buijs et al. (US PGPub 2008/0170232) discloses a two-beam interferometer system including an actuator mounted on a coupling linkage between two corner cubes (Figs. 5-6, paras. [0052]-[0054], actuator 64 is mounted on linkage 62), but Buijs does not teach or render obvious a fixed support holding a first optical wedge and the stage holding a second optical wedge, first and second flexures movably coupling the stage to the base such that the stage translates along a stage path; and a drive block disposed in the cavity, the drive block having a first drive bearing surface and a second drive bearing surface, and the drive block being configured to translate along a drive block path perpendicular to the optical path and perpendicular to the stage path, wherein the first drive bearing surface applies a first force to the first stage bearing surface as the drive block translates in a first drive block direction along the drive block path, thereby translating the stage in a first stage direction along the stage path, and wherein the second drive bearing surface applies a second force to the second stage bearing surface as the drive block translates in a second drive block direction, opposite the first drive block direction, along the drive block path, thereby translating the stage in a second stage direction, opposite the first stage direction, along the stage path. Buijs also does not teach or render obvious rotating an adjustable support relative to a fixed support slidably coupled thereto such that rotation of the adjustable support relative to the fixed support rotates a first optical wedge coupled to the adjustable support relative to a second optical wedge coupled to the fixed support about a center of the optical path, translating a drive block along a drive block path in a first drive block direction, thereby translating the first optical wedge relative to the second optical wedge along a stage path in a first stage direction orthogonal to the optical path and the first drive block direction; and translating the drive block along the drive block path in a second drive block direction opposite the first drive block direction, thereby translating the first optical wedge relative to the second optical wedge along the stage path in a second stage direction opposite the first stage direction 
Sandercock (US Patent No. 4,225,236) discloses an interferometer including a mirror mounted on a stage shifted in a direction perpendicular to the surface of the mirror relative to further mirrors (Fig. 2, col. 2, line 67-col. 6, line 58, mirror 30 on scanning stage 16 is shifted in direction 50), but Sandercock neither teaches nor renders obvious a fixed support holding a first optical wedge and the stage holding a second optical wedge, first and second flexures movably coupling the stage to the base such that the stage translates along a stage path; and a drive block disposed in the cavity, the drive block having a first drive bearing surface and a second drive bearing surface, and the drive block being configured to translate along a drive block path perpendicular to the optical path and perpendicular to the stage path, wherein the first drive bearing surface applies a first force to the first stage bearing surface as the drive block translates in a first drive block direction along the drive block path, thereby translating the stage in a first stage direction along the stage path, and wherein the second drive bearing surface applies a second force to the second stage bearing surface as the drive block translates in a second drive block direction, opposite the first drive block direction, along the drive block path, thereby translating the stage in a second stage direction, opposite the first stage direction, along the stage path. Sandercock also does not teach or render obvious rotating an adjustable support relative to a fixed support slidably coupled thereto such that rotation of the adjustable support relative to the fixed support rotates a first optical wedge coupled to the adjustable support relative to a second optical wedge coupled to the fixed support about a center of the optical path, translating a drive block along a drive block path in a first drive block direction, thereby translating the first optical wedge relative to the second optical wedge along a stage path in a first stage direction orthogonal to the optical path and the first drive block direction; and translating the drive block along the drive block path in a second drive block direction opposite the first drive block direction, thereby translating the first optical wedge relative to the second optical wedge along the stage path in a second stage direction opposite the first stage direction 
Akaogi (JP2001-100069) discloses an optical element movement mechanism that reciprocates the optical element in a vertical direction perpendicular to the optical axis of the optical element (Fig. 1, abstract, movement mechanism 10 moves the optical element 2 vertically) and discloses a fixed frame and a movable frame that is reciprocated to and away from the fixed frame using parallel link members (Figs. 1-3, abstract, fixed frame 14 and movable frame 12 are coupled through parallel link members 18), wherein the system is intended to eliminate backlash. However, Akaogi does not disclose or render obvious a fixed support holding a first optical wedge and the stage holding a second optical wedge, first and second flexures movably coupling the stage to the base such that the stage translates along a stage path; and a drive block disposed in the cavity, the drive block having a first drive bearing surface and a second drive bearing surface, and the drive block being configured to translate along a drive block path perpendicular to the optical path and perpendicular to the stage path, wherein the first drive bearing surface applies a first force to the first stage bearing surface as the drive block translates in a first drive block direction along the drive block path, thereby translating the stage in a first stage direction along the stage path, and wherein the second drive bearing surface applies a second force to the second stage bearing surface as the drive block translates in a second drive block direction, opposite the first drive block direction, along the drive block path, thereby translating the stage in a second stage direction, opposite the first stage direction, along the stage path. Akaogi also does not teach or render obvious rotating an adjustable support relative to a fixed support slidably coupled thereto such that rotation of the adjustable support relative to the fixed support rotates a first optical wedge coupled to the adjustable support relative to a second optical wedge coupled to the fixed support about a center of the optical path, translating a drive block along a drive block path in a first drive block direction, thereby translating the first optical wedge relative to the second optical wedge along a stage path in a first stage direction orthogonal to the optical path and the first drive block direction; and translating the drive block along the drive block path in a second drive block direction opposite the first drive block direction, thereby translating the first optical wedge relative to the second optical wedge along the stage path in a second stage direction opposite the first stage direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882